DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office action is in response to the amendment filed 2/2/2021 in which claim 14 was amended, claims 9, 13, 15, and 17-20 were cancelled, and claims 21-27 were added.
Claims 1-8, 10-12, 14, 16, and 21-27 are pending and presented for examination.
Election/Restrictions
Applicant’s election without traverse of Group I, Species I (Figs. 1-3) encompassing claims 1-8, 10-12, 14, 16, and 21-27, in the reply filed on 2/2/2021 is acknowledged.
Claim Objections
Claim 22 is objected to because of the following informalities:  in line 4, "ans the phase change element" can be deleted.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-8, 10-12, 14, 16, 21-24, and 26-27 are rejected under 35 U.S.C. 103 as being unpatentable over Lung et al (US 2009/0261313 and Lung hereinafter) in view of Cheng et al (CN 110212088 and Cheng hereinafter; a machine translation is used as an English language equivalent).
As to claims 1-8 and 10: Lung discloses [claim 1] a memory device (Fig. 16), comprising: a conductive wire (Figs. 6 and 16; [0034]; 480 is conductive wire); a phase change element (Figs. 14 and 16; [0064] and [0042]-[0046]; 1400 is a memory material which can be a phase change alloy); and a top electrode (1410) over the phase change element (Figs. 14 and 16; [0064]); [claim 2] further comprising: a bottom electrode (Figs. 11 and 16; [0053]; 420 is bottom electrode); [claim 3] wherein the phase change element (1400) has a sidewall extending upwards from a surface (Figs. 13-16; [0064]; sidewall is that which is within the trench 1300); [claim 10] further comprising: a dielectric layer (1200) laterally surrounding the phase change element (Fig. 16; [0062]).
Lung fails to expressly disclose [claim 1] a first 2-D material layer over the conductive wire; where the phase change element is spaced from the conductive wire at least in part by the first 2-D material layer; [claim 2] where the bottom electrode is between the conductive wire and the first 2-D material layer; [claim 3] where the surface is a surface of the first 2-D material layer distal to the conductive wire; [claim 4] wherein a surface of the phase change element proximal to the conductive wire extends along a surface of the first 2-D material layer distal to the conductive wire; [claim 5] further comprising: a second 2-D material layer between the phase change element and the top electrode; [claim 6] wherein the first 2-D material layer is narrower than the second 2-D material layer; [claim 7] wherein the second 2-D material layer extends along a surface of the phase change element distal to the conductive wire; [claim 10] wherein the dielectric layer laterally surrounds the first 2-D material layer.
	Cheng discloses in Fig. 2 and page 4 a phase change memory unit with a bottom electrode 2, a first 2-D material layer 7, a phase change layer 4, a second 2-D material layer 7 and a top electrode 6. The entirety of the area between the bottom electrode and the phase change is separated by the 2-D material layer. The entirety of the area between the top electrode and the phase change is separated by the second 2-D material layer.
Placing the two 2-D materials 7 of Cheng between the bottom electrode 420 and phase change layer 1400 of Lung and between the phase change layer 1400 and top a first 2-D material layer (bottom layer 7 of Cheng) over the conductive wire (480 of Lung); where the phase change element (1400 of Lung) is spaced from the conductive wire (480 of Lung) at least in part by the first 2-D material layer (bottom 7 of Cheng); [claim 2] where the bottom electrode (420 of Lung) is between the conductive wire (480 of Lung) and the first 2-D material layer (bottom 7 of Cheng); [claim 3] where the surface is a surface of the first 2-D material layer (bottom 7 of Cheng) distal to the conductive wire (480 of Lung); [claim 4] wherein a surface of the phase change element (1410 of Lung) proximal to the conductive wire (480 of Lung) extends along a surface of the first 2-D material layer (bottom 7 of Cheng) distal to the conductive wire (480 of Lung); [claim 5] further comprising: a second 2-D material layer (top 7 of Cheng) between the phase change element (1400 of Lung) and the top electrode (1410 of Lung); [claim 6] wherein the first 2-D material layer is narrower than the second 2-D material layer (Cheng discloses that the area entirety between the bottom electrode, which is 420 in Lung, and the phase change, which is 1400 in Lung, contains the bottom 2-D material layer 7 of Cheng (and the same for the area between the top electrode and the phase change layer in Lung) and the area between the bottom electrode and phase change is narrower than that of the area between the top electrode and the phase change, the first 2-D material layer will be narrower than the second 2-D material layer as the first 2-D material layer will only be formed horizontally in opening 1300 in Fig. 16 while the second 2-D material will be along the entirety of the top of the phase change layer 1400); [claim 7] wherein the second 2-D material layer (top 7 of Cheng) extends along a surface of the phase change element (1400 in Lung in Fig. 16) distal to the conductive wire (480 in Lung); [claim 8] wherein the second 2-D material layer (top 7 of Cheng) overlaps an entirety of a surface of the phase change element (Cheng discloses that the area entirety between the bottom electrode, which is 420 in Lung, and the phase change, which is 1400 in Lung, contains the bottom 2-D material layer 7 of Cheng (and the same for the area between the top electrode and the phase change layer in Lung) and the area between the bottom electrode and phase change is narrower than that of the area between the top electrode and the phase change, the first 2-D material layer will be narrower than the second 2-D material layer as the first 2-D material layer will only be formed horizontally in opening 1300 in Fig. 16 while the second 2-D material will be along the entirety of the top of the phase change layer 1400) distal to the conductive wire (480 of Lung); [claim 10] wherein the dielectric layer (1200 of Lung) laterally surrounds the first 2-D material layer (bottom 7 of Cheng).
Given the teachings of Cheng, a person having ordinary skill in the art before the effective filing date of the claimed invention would have readily recognized the desirability and advantages of modifying Lung by employing the well known or conventional features of phase change memory element configuration, such as displayed by Cheng, by employing 2-D material layers between the bottom electrode and the phase change material and between the top electrode and the phase change material in order to reduce the loss of heat, reduce the write current, and improve the heating efficiency (Abstract of Cheng).
	
As to claims 11-12, 14, and 16: Lung discloses [claim 11] a memory device (Fig. 16), comprising: a conductive wire (Figs. 6 and 16; [0034]; 480 is conductive wire); a phase change element (1400) over the conductive wire (Figs. 14 and 16; [0064] and [0042]-[0046]; 1400 is a memory material which can be a phase change alloy); and a top electrode (Figs. 14 and 16; [0064]; 1410).  
Lung fails to expressly disclose [claim 11] a first 2-D material layer over the phase change element; where the top electrode is spaced from the phase change element at least in part by the first 2-D material layer; [claim 12] wherein the first 2-D material layer has a width greater than a width of a bottommost portion of the phase change element; [claim 14]  further comprising: an inter-metal dielectric (IMD) layer laterally surrounding the phase change element, wherein the first 2-D material layer is in contact with a surface of the IMD layer; [claim 16] further comprising: a second 2-D material layer under the first 2-D material layer.  
Cheng discloses in Fig. 2 and page 4 a phase change memory unit with a bottom electrode 2, a first 2-D material layer 7, a phase change layer 4, a second 2-D material layer 7 and a top electrode 6. The entirety of the area between the bottom electrode and the phase change is separated by the 2-D material layer. The entirety of the area between the top electrode and the phase change is separated by the second 2-D material layer.
	Placing the two 2-D materials 7 of Cheng between the bottom electrode 420 and phase change layer 1400 of Lung and between the phase change layer 1400 and top electrode 1410 of Lung results in [claim 11] a first 2-D material layer (top 7 of Cheng) over the phase change element (1400 of Lung); where the top electrode (1410 of Lung) is spaced from the phase change element (1400 of Lung) at least in part by the first 2-D material layer (top 7 of Cheng); [claim 12] wherein the first 2-D material layer (top 7 is formed along an entirety of an area between the phase change layer and the top electrode) has a width greater than a width of a bottommost portion of the phase change element (bottom of 1400 of Lung is narrower than the top surface of the top of 1400); [claim 14]  further comprising: an inter-metal dielectric (IMD) layer (1600 of Lung) laterally surrounding the phase change element (1410 of Lung), wherein the first 2-D material layer (top layer of 7) is in contact with a surface of the IMD layer (1600); [claim 16] further comprising: a second 2-D material layer (bottom 7 of Cheng) under the first 2-D material layer (top 7 of Cheng).  
Given the teachings of Cheng, a person having ordinary skill in the art before the effective filing date of the claimed invention would have readily recognized the desirability and advantages of modifying Lung by employing the well known or conventional features of phase change memory element configuration, such as displayed by Cheng, by employing 2-D material layers between the bottom electrode and the phase change material and between the top electrode and the phase change material in order to reduce the loss of heat, reduce the write current, and improve the heating efficiency (Abstract of Cheng).

As to claims 21-24 and 26-27: Lung discloses [claim 21] a memory device (Fig. 16), comprising: a conductive wire (Figs. 6 and 16; [0051]; 480 is conductive wire); a bottom electrode (420) over the conductive wire (Figs. 11 and 16; [0059]); a phase change element (Figs. 14 and 16; [0064] and [0042]-[0046]; 1400 is a memory material which can be a phase change alloy); and a top electrode (Figs. 14 and 16; [0064]; ; [claim 22] further comprising a dielectric layer (1200) laterally surrounding the bottom electrode (420) and a lower portion of the phase change element (1400), wherein the dielectric layer (1200) is in contact with the bottom electrode (420), the phase change element (1400), and the phase change element (1400); [claim 23] wherein the phase change element (1400) has an upper portion over a top surface of the dielectric layer, the upper portion is wider than the lower portion (Fig. 14; [0064]); [claim 26] further comprising an inter-metal dielectric (IMD) layer (1600) laterally surrounding the phase change element (Fig. 16; [0068]); [claim 27] wherein a sidewall of the phase change element (1500) is in contact with the IMD layer (Fig. 16; [0064]-[0068]).
Lung fails to expressly disclose [claim 21] a first 2-D material layer disposed on the bottom electrode; where the phase change element is over the first 2-D material layer, wherein the phase change element is separated from the bottom electrode by the first 2-D material layer; a second 2-D material layer over the phase change element; where the top electrode is over the second 2-D material layer, wherein the top electrode is separated from the phase change element by the second 2-D material layer; [claim 23] the second 2-D material layer is in contact with the upper portion of the phase change element; [claim 24] wherein the first 2-D material layer is narrower than the second 2-D material layer; [claim 26] wherein the second 2-D material layer is in contact with the IMD layer.  
Cheng discloses in Fig. 2 and page 4 a phase change memory unit with a bottom electrode 2, a first 2-D material layer 7, a phase change layer 4, a second 2-D material layer 7 and a top electrode 6. The entirety of the area between the bottom electrode and 
Placing the two 2-D materials 7 of Cheng between the bottom electrode 420 and phase change layer 1400 of Lung and between the phase change layer 1400 and top electrode 1410 of Lung results in [claim 21] a first 2-D material layer (bottom 7 of Cheng) disposed on the bottom electrode (420 of Lung); where the phase change element (1400 of Lung) is over the first 2-D material layer (bottom of 7 of Cheng), wherein the phase change element (1400 of Lung) is separated from the bottom electrode (420 of Lung) by the first 2-D material layer (bottom 7 of Cheng); a second 2-D material layer (top 7 of Cheng) over the phase change element (1400 of Lung); where the top electrode (1410 of Lung) is over the second 2-D material layer (top 7 of Cheng), wherein the top electrode (1410) is separated from the phase change element (1400) by the second 2-D material layer (top 7 of Cheng is formed in entirety of where top electrode and phase change material layer would come into contact); [claim 23] the second 2-D material layer (top 7 of Cheng) is in contact with the upper portion of the phase change element (1400 of Lung); [claim 24] wherein the first 2-D material layer (only formed between the contact area of bottom electrode and phase change layer) is narrower than the second 2-D material layer (only formed between the contact area of the top electrode and phase change layer, which is wider than the bottom electrode/phase change layer contact area); [claim 26] wherein the second 2-D material layer (top 7 of Cheng) is in contact with the IMD layer (1600 of Lung).  
.

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Lung in view of Cheng as applied to claim 21 above, and further in view of Chen (CN 101436643 and Chen hereinafter; a machine translation is used as an English language equivalent).
Although the structure disclosed by Lung in view of Cheng shows substantial features of the claimed invention (discussed in paragraph 12 above), it fails to expressly disclose:
wherein the bottom electrode comprises a electrode layer and a diffusion barrier surrounding the electrode layer, the first 2-D material is in contact with the electrode layer and the diffusion barrier.  
	Chen discloses in Fig. 3A and [0057] that a diffusion barrier 308 can be formed surrounding a bottom electrode 310 such that when combined with Lung in view of Chen, the bottom 7 of Cheng will come into contact with both the diffusion barrier and the bottom electrode fill layer.

Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Lee et al (US2021/0020835) discloses a 2-D graphene layer 40 in a phase change memory unit..
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH C NICELY whose telephone number is (571)270-3834.  The examiner can normally be reached on Monday-Friday 8 am - 4 pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on (571) 272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



JOSEPH C. NICELY
Primary Examiner
Art Unit 2813



/JOSEPH C. NICELY/Primary Examiner, Art Unit 2813